Citation Nr: 1208797	
Decision Date: 03/07/12    Archive Date: 03/19/12	

DOCKET NO.  07-36 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUES
 
1.  Entitlement to service connection for heart disease, to include aortic valvular and/or ischemic heart disease, secondary to Type II diabetes mellitus.

2.  Entitlement to service connection for a left knee disorder, secondary to residuals of a right total knee arthroplasty.

3.  Entitlement to service connection for peripheral neuropathy of the hands, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to an evaluation in excess of 30 percent for the residuals of right total knee arthroplasty from February 1, 2010.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans Affairs
 
 WITNESSES AT HEARING ON APPEAL
 
The appellant and his spouse
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from October 1963 to April 1964, and on active duty from February to October 1969, to include service in the Republic of Vietnam.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In a January 2009 rating decision VA granted a temporary total evaluation for right total knee arthroplasty pursuant to 38 C.F.R. § 4.30 (2011) from  December 2, 2008, followed by a 100 percent schedular evaluation from February 1, 2009 to February 1, 2010.  The January 2009 rating decision also assigned a 30 percent evaluation for the Veteran's service-connected residuals of right total knee arthroplasty effective from February 1, 2010.
 
In August 2010, the Board denied entitlement to service connection for chronic tinnitus, as well as entitlement to an evaluation in excess of 20 percent for postoperative residuals of right knee arthrotomies with degenerative joint disease prior to December 2, 2008.  The Board also remanded for additional development the issues of entitlement to service connection for bilateral hearing loss, a chronic left knee disorder, and peripheral neuropathy of the hands; as well as the issue of entitlement to an evaluation in excess of 30 percent for the postoperative residuals of right total knee arthroplasty.  Finally, the Board stayed the issue of entitlement to service connection for heart disease, to include aortic valve and/or ischemic heart disease, in accordance with a November 2009 directive of the Secretary of the Department of Veterans Affairs.  That stay has now been lifted.
 
In an August 2011 rating decision VA granted entitlement to service connection for bilateral hearing loss.  Accordingly, that issue is no longer before the Board.
 
The appeal as to the issue of entitlement to service connection for heart disease, to include aortic valvular and/or ischemic heart disease, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.
 
 
FINDINGS OF FACT
 
1.  A chronic left knee disability, to include mild osteoarthritis, is not shown to have been present in service, or to a compensably disabling degree within the first year following discharge from active duty, nor is it the result of any incident or incidents of the Veteran's active military service, or in any way causally related to the Veteran's service-connected right knee disability.  
 
2.  Peripheral neuropathy of the hands is not shown to have been present in service, or at any time thereafter.  
 
3.  From February 1, 2010, the Veteran's residuals of a right total knee arthroplasty are productive of a loss of 10 degrees of extension, but no instability, pain, or ankylosis, or any evidence of severe painful motion or weakness in the affected extremity.  
 
 
 

CONCLUSIONS OF LAW
 
1.  A chronic left knee disorder was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
 
2.  A chronic left knee disorder is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including residuals of a right total knee arthroplasty.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).
 
3.  Peripheral neuropathy of the hands was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309.
 
4.  Peripheral neuropathy of the hands is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including Type II diabetes mellitus.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.310 (2011).
 
5.  The criteria for an evaluation in excess of 30 percent for residuals of a total right knee arthroplasty from February 1, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5257, 5261, 5262 (2011).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in September 2004 and June 2008 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  He was additionally provided notice of the specific rating criteria for the disability currently on appeal in correspondence of July 2008.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned, service treatment records, and VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 129-30 (2000).
 
Service Connection
 
The Veteran seeks entitlement to service connection for a chronic left knee disability, as well as for peripheral neuropathy of the hands.  In pertinent part, he contends that his left knee disability is causally related to residuals of a right total knee arthroplasty.  It is further contended that peripheral neuropathy of the hands is in some way causally related to Type II diabetes mellitus.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
Service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in-service, or within the presumptive period under 38 C.F.R. § 3.307,  and the Veteran currently has the same condition; or (2) a disease manifests itself during service or during the presumptive period but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present disability.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).
 
Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis or peripheral neuropathy becomes manifest to a degree of 10 percent within one year from date of the termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).
 
Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310; see also 71 Fed. Reg. 52,744-47 (September 7, 2006).  
 
In the present case, service treatment records are negative for any history, complaints, or findings indicative of a chronic left knee disability, or peripheral neuropathy of the hands.  At a January 1966 service medical examination, and again at September 1969 Medical Board Proceedings there was no evidence that the Veteran suffered from hand or left knee pathology.  Moreover, at a January 1970 VA general medical examination there was no evidence of either a left knee disability, or peripheral neuropathy of the hands.  
 
At an August 2004 VA orthopedic examination the Veteran's left knee was totally asymptomatic.  In fact, when questioned, the Veteran indicated that he had not filed any claim for service connection for a left knee disorder.
 
An August 2004 VA neurologic examination revealed both motor strength and deep tendon reflexes to be normal and symmetrical.  Sensory evaluation revealed no focal deficits.  The Veteran's coordination was within normal limits.  The examiner opined that the Veteran suffered from only mild diabetic peripheral neuropathy of the feet, with no involvement of any other extremity.  There was no evidence of any end organ damage or complications from the Veteran's diabetes mellitus.  
 
At the time of an October 2010 VA orthopedic examination, which included a full review of the Veteran's claims folder and medical records, the appellant denied any particular injury or problem with his left knee while on active duty.  Rather, the Veteran indicated that his left knee problems had begun a few years earlier, and developed "very slowly."  The examiner noted that there were no left knee complaints in the Veteran's service treatment records.  While the Veteran had seen a civilian doctor approximately six to eight months earlier, that had been the "one and only" treatment for his left knee. 
 
According to the examiner, following a review of the Veteran's case, including his service treatment records, the entire claims folder, and previous documentation, the Veteran suffered from mild osteoarthritis of the left knee.  The examiner also noted that the Veteran had right knee arthritis and was severely obese.  The examiner found no documentation or record that the Veteran had any left knee difficulty while on active duty.  
 
According to the examiner, the Veteran himself denied any significant problems with his left knee until approximately February or April 2010.  Although the Veteran claimed that his left knee problems were caused by "putting an extra amount of load" on that knee due to problems with his right knee, in the opinion of the examiner, this was not a logical conclusion.  Rather, the examiner opined that the Veteran's left knee pathology was simply the result of a very overweight individual developing the naturally expected arthritis in his left knee.  The examiner found that this could be expected given the years of extra load being carried on the left knee by a patient weighing approximately 300 pounds.  The examiner opined that the Veteran's left knee disability would be the same whether or not he had any prior problems with, or surgery on, his right knee.  The examiner noted that it was a known fact that overweight individuals acquired rapid and early progression of arthritic changes in their knees.  Accordingly, the examiner opined that the Veteran's current left knee disorder represented the natural process of polyarthritis and osteoarthritis.  As a board-certified orthopedic surgeon who had treated knee problems for 32 years, the examiner did not feel that the Veteran's left knee condition was at all related to active military service.  He further did not find that the Veteran's left knee disorder had been aggravated or hastened by the right knee disorder and the multiple operations on that knee. 
 
At a December 2010 VA examination for peripheral neuropathy of the hands it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  The Veteran reported slowly developing symptoms in his fingertips, resulting in a tendency to "drop things."  According to the Veteran, his problem was particularly affected by the cold, with the result that his fingertips would tingle, become a little numb, and turn "kind of white."  Apart from the cold, the Veteran reported some difficulty holding onto things, in that he could not feel things as well when holding them as he previously could.  
 
On physical examination, there was some decreased vibration sense on the ulnar side of the Veteran's right upper extremity, as well as decreased pain/pinprick and decreased light touch in the fingers and hand in an atypical distribution.  Sensory evaluation of the Veteran's left upper extremity showed normal vibration sense, with decreased pain/pinprick and decreased light touch in the fingers and hand in an atypical distribution.  
 
Electromyographic/nerve conduction studies yielded no electrodiagnostic evidence of peripheral polyneuropathy of the upper extremities.  There was no evidence of a carpal tunnel syndrome on either side.  The pertinent diagnosis noted was Raynaud's syndrome.  According to the examiner, the Veteran's electromyographic study showed no evidence of peripheral neuropathy.  Rather, his symptoms were more consistent with Raynaud's phenomenon.  By the Veteran's report, his symptoms began close to or immediately after he was diagnosed with diabetes mellitus.  According to the examiner, while Raynaud's phenomenon was not known to be caused by diabetes, it could be aggravated by diabetes mellitus.  Under the circumstances, the examiner was of the opinion that it was at least as likely as not the case that the Veteran's Raynaud's phenomenon had been aggravated by his service-connected diabetes mellitus. 
 
At a September 2011 VA compensation examination, it was noted that the Veteran had been diagnosed with diabetes mellitus around 2004, at approximately the same time as the onset of his lower extremity peripheral neuropathy.  In fact, primary care notes showed evidence of repeated complaints of lower extremity symptoms.  According to the Veteran, he experienced burning of his feet later in the day, in conjunction with a lack of feeling on the bottoms of his feet.  When questioned regarding his hands, the Veteran indicated that his hands had begun to bother him a few years earlier, though they were not really mentioned in the primary care notes.  Additionally noted were complaints of stiffness and coldness in the hands every morning for one to two hours, though the Veteran did not relate his symptoms to cold exposure.  According to the Veteran, his fingers sometimes cramped up.  Also noted were complaints of a slight lack of feeling in the hands, particularly when picking up tiny objects.  The examiner noted that electromyographic testing of his hands revealed normal findings.  The Veteran had not received any treatment for peripheral neuropathy of the hands.  Rather, the Veteran indicated that he had undergone surgery on his palm and the fourth finger of his left hand in 1982 for "injuries."  
 
Following a physical examination the examiner opined that the Veteran showed no evidence of any upper extremity diabetic peripheral neuropathy.  In fact, examination of the Veteran's hands revealed that they were within normal limits.  Primary care notes showed no evidence of any Raynaud's syndrome or neuropathy of the hands, and electromyographic studies were entirely within normal limits.  According to the examiner, there was no pathology of the hands sufficient to render a diagnosis.  
 
Following a review of the claims folder, the examiner indicated that, as far as she could tell, the Veteran had never been diagnosed with Raynaud's syndrome.  While that diagnosis was offered as a possible explanation for the Veteran's complaints on his previous compensation and pension examination, it was not reflected in his treatment notes.  According to the September 2011 examiner, the Veteran's history and examination findings did not support a diagnosis of Raynaud's syndrome.  Rather, with the exception of scars from the Veteran's previous left palm surgery, which were unrelated to diabetes mellitus, she was unable to identify a disease process in the Veteran's hands to account for his subjective symptoms.  In conclusion, the examiner opined that the Veteran did not have diabetic neuropathy or Raynaud's syndrome of the hands.  She was unable to connect the Veteran's subjective symptoms of transient hand stiffness/coldness in the morning to his diabetes.  Finally, there was no apparent "permanent worsening" of the Veteran's subjective symptoms related to diabetes mellitus.  
 
The Board acknowledges that, at the time of a private orthopedic consultation in April 2010, the Veteran indicated that he had "always had" left knee pain, though he did not really pay attention to that pain until after his right knee arthroplasty when he was no longer "distracted" by his right knee.  However, as noted above, not until many years following the Veteran's discharge from service, and not until approximately two years following his right total knee arthroplasty, did the appellant voice left knee complaints.  While the private examiner opined that there was "a high likelihood of increased (left knee) wear secondary to chronic favoring of the right knee over the years from (the Veteran's) previous war injury," that opinion was clearly based on history provided by the appellant, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the examiner had access to either the claimant's claims folder or his service treatment records.  Nor was any rationale offered for the examiner's opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
 
In contrast, the aforementioned VA opinions are highly probative because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed his medical history, provided well reasoned medical opinions, and alluded to the evidence which supported those opinions.  Hernandez-Toyens.  Those opinions were to the effect that the Veteran's left knee disability was neither the result of nor aggravated by his service-connected right total knee arthroplasty.  Moreover, following an exhaustive review of all pertinent evidence of record, the examiner opined that the Veteran did not, in fact, suffer from any chronic pathology, including peripheral neuropathy, of either hand. 
 
The Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  As noted above, the Veteran has attributed the origin of his left knee disorder to his service-connected right total knee arthroplasty, while peripheral neuropathy of the hands reportedly is the result of Type II diabetes mellitus.  Significantly, the entire weight of the evidence is to the effect that the Veteran's left knee pathology is unrelated to his service-connected residuals of right total knee arthroplasty.  Moreover, that same evidence demonstrates that the Veteran does not currently suffer from clinically-documented pathology of either hand.  Under the circumstances, the Veteran's claims for service connection must be denied.  
 
The Board acknowledges the Veteran's testimony, and that of his spouse, regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate his left knee disability to his service-connected right knee disorder, and any hand disorder to Type II diabetes mellitus.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  The Veteran and his spouse as laypersons are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran (or his spouse) possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed peripheral neuropathy of the hands or left knee disorder with any incident or incidents of service, or with a service-connected disability or disabilities.  Accordingly, his claims for service connection must be denied.  
 

Increased Rating
 
The Veteran also seeks entitlement to an evaluation in excess of 30 percent for residuals of right total knee arthroplasty from February 1, 2010.  In that regard, it is argued that since February 1, 2010, at which time the Veteran's previously-assigned 100 percent schedular evaluation for the residuals of right total knee arthroplasty was discontinued, symptomatology attributable to that disability is more severe than that contemplated by the 30 percent evaluation now assigned.  
 
In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
 
Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.
 
At a March 2010 VA orthopedic examination the Veteran indicated that, since his right total knee arthroplasty, his knee had been doing "very well."  The Veteran denied having any pain., he reported that he continued to do well getting around, and did not find it necessary to use either crutches or any other assistive device.
 
On physical examination, there was no evidence of any instability of the right knee.  Range of motion measurements showed flexion to 85 degrees, 92 degrees, and 94 degrees, with no pain in accompanying said motion.  Actively and passively, the Veteran lacked 10 degrees "coming to a straight position."  In the opinion of the examiner, the Veteran's right knee was doing quite well, with no major difficulties or problems.  It was opined that the Veteran was functioning well, and getting around on his right knee without pain.  According to the examiner, the Veteran was continuing to gain some slight amount of motion in the knee, and was walking with equal weight on both legs.  The prognosis was that the right knee would continue to improve and do very well now that definitive surgery had been undertaken.
 
At an October 2010 VA orthopedic examination the Veteran described his right knee as "totally asymptomatic."  He stated that he was "very happy" with the results of the right knee surgery. 
 
Pursuant to applicable law and regulation, a 100 percent evaluation is to be assigned for prosthetic replacement of a knee joint for one year following implantation of a prosthesis, with that one-year period to commence following the initial grant of a one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.  A 30 percent evaluation is the minimum rating to be assigned following the discontinuance of that 100 percent rating.  In order to warrant an increased evaluation, there must be demonstrated an intermediate degree of residual weakness, pain, or limitation of motion, to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
 
Under Diagnostic Code 5256, a 30 percent evaluation is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, with a 40 percent evaluation requiring flexion between 10 and 20 degrees, and a 50 percent evaluation requiring flexion between 20 and 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  
 
Under Diagnostic Code 5261, a 30 percent evaluation is warranted where there is a limitation of extension to 20 degrees, with a 40 percent evaluation requiring a limitation of extension to 30 degrees, and a 50 percent evaluation requiring a limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
 
Under Diagnostic Code 5262, a 30 percent evaluation is warranted where there is malunion of the tibia and fibula, with accompanying marked knee or ankle disability.  A 40 percent evaluation, under that same Diagnostic Code, would require demonstrated evidence of nonunion of the tibia and fibula, with accompanying loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 
 
Finally, in order to warrant a 60 percent evaluation for the Veteran's service-connected residuals of right total knee arthroplasty, there would need to be demonstrated the presence of chronic residuals consisting of severe painful motion or weakness in the affected extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
 
As is clear from the above, the 30 percent evaluation currently in effect for the Veteran's service-connected residuals of right total knee arthroplasty is appropriate.  At no time since February 1, 2010 has there been demonstrated the presence of right knee ankylosis (either favorable or unfavorable).  There is no evidence of a limitation of knee extension to 30 degrees.  Multiple examinations have failed to demonstrate the presence of any nonunion of the tibia and/or fibula, or loose motion requiring a brace.  VA examinations in March and October 2010 revealed no evidence of either severe painful motion or weakness in the appellant's right lower extremity.  Indeed, in October 2010 the Veteran's right knee was described as "totally asymptomatic."  Under the circumstances, an evaluation in excess of 30 percent for the Veteran's service-connected residuals of right total knee arthroplasty from February 1, 2010 is not warranted.  
 
In reaching this determination, the Board has taken into consideration decisions of the VA Office of the General Counsel, specifically, VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998) governing multiple ratings for service-connected knee disabilities.  However, based on a review of the entire evidence of record, such multiple ratings are not for application in this case.  More specifically, since the time of his right total knee arthroplasty, there has been no evidence that the Veteran suffers from osteoarthritis of the right knee.  Nor is there any indication that the Veteran experiences right knee instability.  Accordingly, separate evaluations based on the presence of osteoarthritis and instability are not warranted.
 
Finally, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, since February 1, 2010, symptomatology attributable to the Veteran's service-connected right total knee arthroplasty is appropriately rated.  Moreover, the disability picture presented by the Veteran's service-connected right knee disability is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
 
 
ORDER
 
Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of right total knee arthroplasty, is denied.
 
Entitlement to service connection for peripheral neuropathy of the bilateral hands, to include as secondary to service-connected Type II diabetes mellitus, is denied.
 
Entitlement to an evaluation in excess of 30 percent for the service-connected residuals of right total knee arthroplasty from February 1, 2010 is denied.  
 
 
REMAND
 
The Veteran seeks entitlement to service connection for heart disease, to include aortic valve and/or ischemic heart disease.  In pertinent part, it is contended that the Veteran's current heart disease is in some way causally related to his service-connected Type II diabetes mellitus.  
 
In that regard, the record indicates that the Veteran underwent an aortic valve replacement around or about the late 1990's, many years following his discharge from service.  While a VA examination in August 2004, it was noted that diabetes mellitus had not been established as a cause of aortic stenosis or insufficiency leading to aortic valve replacement, no opinion was offered as to whether the Veteran's aortic valve disease/replacement had in some way been aggravated by his service-connected Type II diabetes mellitus.  Such an opinion is necessary prior to a final adjudication of the Veteran's claim for service connection.
 
Finally, during the course of the current appeal, ischemic heart disease was added to the list of diseases for which service connection might be granted on a presumptive basis based on exposure to Agent Orange in the Republic of Vietnam.  The Veteran's served in the Republic of Vietnam.  While on various occasions during the course of the Veteran's treatment, it has been noted that he does not, in fact, suffer from coronary artery (which is to say, ischemic heart) disease, various other notes in the Veteran's file make reference to what appears to be "IHD" (i.e., ischemic heart disease).  Under the circumstances, there remains some question as to whether the Veteran does, in fact, suffer from some form of ischemic heart disease for which he might potentially be granted service connection.
 
Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:
 
1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2011, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.
 
2.  The Veteran should then be afforded a VA cardiovascular examination in order to accurately determine the exact nature and etiology of any heart disease.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  
 
Following completion of the examination, the examiner must specifically address whether the Veteran currently suffers from chronic, clinically-identifiable ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease, including coronary artery disease (and coronary spasm), as well as coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.
 
Should it be determined that the Veteran does not, in fact, suffer from ischemic heart disease, an additional opinion is requested as to whether his aortic valve replacement/aortic insufficiency has at least as likely as not been aggravated by (which is to say, undergone a permanent increase in severity beyond natural progress as the result of) the Veteran's service-connected Type II diabetes mellitus.  
 
A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.  
 
3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
4.  The RO/AMC should then readjudicate the Veteran's claim for service connection for heart disease (to include aortic valve and/or ischemic heart disease, claimed as secondary to Type II diabetes mellitus).  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claim for benefits since November 2011.  An appropriate period of time should be allowed for response.  
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


